                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                 Case No. 19-cr-20542
                                                 Hon. Matthew F. Leitman

v.
ANTHONY JAMES HORTON,

     Defendant.
__________________________________________________________________/

      ORDER DENYING MOTIONS TO SUPPRESS (ECF Nos. 16, 17)

      Two Motions to Suppress have been filed in this case: one by Defendant (ECF

No. 16), and one by Defendant’s counsel (ECF No. 17). The Court held a hearing

on the motions on February 20, 2020. For the reasons stated on the record, the

motions are DENIED to the extent that they seek suppression of the firearm

recovered by the investigating officers. In addition, the motions are DENIED AS

MOOT to the extent they seek suppression of the brass knuckles seized from the

Defendant because the Government has indicated it will not seek to admit them as

evidence at trial.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: February 20, 2020

                                       1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 20, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
